201 F.2d 370
John RUPP, Doing Business as Rupp Oil Company, Appellant,v.EMPLOYERS CASUALTY COMPANY, a Corporation.
No. 14703.
United States Court of Appeals Eighth Circuit.
December 2, 1952.

Appeal from the United States District Court for the Western District of Missouri.
Watson, Ess, Whittaker, Marshall & Enggas, Kansas City, Mo., and Kitt & Eubanks, Chillicothe, Mo., for appellant.
Langworthy, Matz & Linde, Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on joint motion of counsel for respective parties.